McLAUGHLIN, District Judge.
The defendant voices objection to the-Clerk’s allowance of $319.13 for a minimum round trip first-class plane fare between Los Angeles and Honolulu for expert witness Hal R. Van Cleve.
The objection is overruled and the Clerk’s action sustained.
The Court is aware of such authorities-as Kenyon v. Automatic Instrument Co., D.C., 10 F.R.D. 248; Barnhart v. Jones, D.C., 9 F.R.D. 423; and the Court of Appeals for the Ninth Circuit’s recognition of the 100-mile rule in Reynolds Metals Co. v. Yturbide, 9 Cir., 258 F.2d 321. However the facts here are distinguishable and squarely fall within the first, proviso of § 1821 of Title 28, United States Code. To interpret “required” as. therein used to mean required by a subpoena would negative the plain meaning of the proviso. See 1949 U.S.Code Cong. Service, p. 1231 and Act of May 10, 1949, 63 Stat. 65.